DETAILED ACTION

Claim Objections
Claim 17 is objected to because of the following informalities:  In line 1, please replace “characterized by” with “wherein”.  

Claim 17 is objected to because of the following informalities:  In lines 2, 4, 6, 8, 12, and 13, please place all lower case roman numerals i through vi in parentheses so that periods after each roman numeral are removed.  For instance, in line 2, please replace “i.” with “(i)”.

Claim 17 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.

Claim 17 is objected to because of the following informalities:  In line 2, please replace “molecules” with “units”.

Claim 17 is objected to because of the following informalities:  In line 2, please replace “in the” with “in a”.

Claim 17 is objected to because of the following informalities:  In line 3, please replace “of at least” with “is at least”.  

Claim 17 is objected to because of the following informalities:  In line 4, please replace “ranging” with “ranges”.  

Claim 17 is objected to because of the following informalities:  In line 7, please insert “is” prior to “greater”.  

Claim 17 is objected to because of the following informalities:  In line 8, please replace “complying” with “comply”.  

Claim 17 is objected to because of the following informalities:  In line 8, please replace “the relationship” with “a relationship”.

Claim 17 is objected to because of the following informalities:  In line 10, please replace “the Carreau” with “a Carreau”.

Claim 17 is objected to because of the following informalities:  In line 10, please insert “wherein” prior to “said”.    

Claim 17 is objected to because of the following informalities:  In line 11, please replace “being” with “are”.  

Claim 17 is objected to because of the following informalities:  In line 12, please replace “of at least” with “is at least”.  

Claim 17 is objected to because of the following informalities:  In line 13, please replace “of at least” with “is at least”.  

Claim 18 is objected to because of the following informalities:  In line 1, please replace “characterized by” with “wherein”.

Claim 18 is objected to because of the following informalities:  In line 2, please replace “complying” with “comply”.  

Claim 19 is objected to because of the following informalities:  In line 1, please replace “characterized by” with “wherein”.

Claim 19 is objected to because of the following informalities:  In line 2, please replace “complying” with “comply”.  

Claim 20 is objected to because of the following informalities:  In line 1, please replace “characterized in that” with “wherein”.

Claim 21 is objected to because of the following informalities:  In line 1, please replace “characterized by” with “wherein”.


Claim 21 is objected to because of the following informalities:  In lines 2 and 4, delete the hyphens that precede each line of text.

Claim 21 is objected to because of the following informalities:  In line 2, please replace “Xylene solubles content of” with “a xylene solubles content is”.

Claim 21 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.

Claim 21 is objected to because of the following informalities:  In line 4, please replace “molecules” with “units”.

Claim 21 is objected to because of the following informalities:  In line 5, please replace “of at least” with “is at least”.

Claim 22 is objected to because of the following informalities:  In line 1, please replace “characterized in that” with “wherein”.

Claim 22 is objected to because of the following informalities:  In lines 2, 3, and 4, delete the hyphens that precede each line of text.

Claim 23 is objected to because of the following informalities:  In line 1, please replace “characterized by” with “wherein”.

Claim 23 is objected to because of the following informalities:  In line 2, please replace “of at least” with “is at least”.

Claim 24 is objected to because of the following informalities:  In line 1, please replace “characterized in that” with “wherein”.

Claim 24 is objected to because of the following informalities:  In line 2, please replace “the comonomer” with “a comonomer”.

Claim 24 is objected to because of the following informalities:  In line 3, please replace “the total” with “a total”.
Claim 25 is objected to because of the following informalities:  In line 1, please replace “characterized in that” with “wherein”.

Claim 26 is objected to because of the following informalities:  In line 1, please replace “characterized in that” with “wherein”.

Claim 27 is objected to because of the following informalities:  In line 1, please replace “claim17characterized in that” with “claim 17 wherein”.

Claim 27 is objected to because of the following informalities:  In line 2, please replace “has been polymerized” with “is prepared”.

Claim 27 is objected to because of the following informalities:  In line 2, delete the comma after “presence”.

Claim 27 is objected to because of the following informalities:  In line 3, please replace “metallocene component” with “a metallocene component,”.

Claim 28 is objected to because of the following informalities:  In lines 2, 18, 19, 21, and 24, please place all capital letters A through E in parentheses so that periods after each capital letter are removed.  For instance, in line 2, please replace “A.” with “(A)”.

Claim 28 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.

Claim 28 is objected to because of the following informalities:  In line 2, please insert “polypropylene” prior to “composition”.

Claim 28 is objected to because of the following informalities:  In line 3, please replace “propylene” with “polypropylene”.

Claim 28 is objected to because of the following informalities:  In lines 4, 6, 8, 10, 14, and 15, please place all lower case roman numerals i through vi in parentheses so that periods after each roman numeral are removed.  For instance, in line 4, please replace “i.” with “(i)”.
Claim 28 is objected to because of the following informalities:  In line 4, please replace “the total” with “a total”.

Claim 28 is objected to because of the following informalities:  In line 5, please replace “molecules” with “units”.

Claim 28 is objected to because of the following informalities:  In line 5, please replace “the polymer” with “a polymer”.

Claim 28 is objected to because of the following informalities:  In line 10, please replace “the relationship” with “a relationship”.

Claim 28 is objected to because of the following informalities:  In line 12, please replace “the Carreau” with “a Carreau”.

Claim 28 is objected to because of the following informalities:  In line 12, please insert “wherein” prior to “said”.    

Claim 28 is objected to because of the following informalities:  In line 13, please replace “being” with “are”.  

Claim 28 is objected to because of the following informalities:  In line 16, please insert “polypropylene” prior to “composition”.

Claim 28 is objected to because of the following informalities:  In line 18, please insert “polypropylene” prior to “composition”.

Claim 28 is objected to because of the following informalities:  In line 19, please insert “polypropylene” prior to “composition”.

Claim 28 is objected to because of the following informalities:  In line 21, please insert “polypropylene” prior to “composition”.

Claim 28 is objected to because of the following informalities:  In line 23, please insert “or” after “propylene”.

Claim 28 is objected to because of the following informalities:  In line 24, please insert “polypropylene” prior to “composition”.

Claim 29 is objected to because of the following informalities:  In line 1, please replace “characterized in that” with “wherein”.

Claim 29 is objected to because of the following informalities:  In line 2, please insert “polypropylene” prior to “composition”.

Claim 30 is objected to under 37 CFR 1.75(c) as being in improper form because it recites two claim numbers and is therefore a multiple dependent claim.  

Claim 30 is objected to because of the following informalities:  In line 2, please insert “polypropylene” prior to “composition”.

Claim 30 is objected to because of the following informalities:  In line 2, please replace “moulded” with “molded”.

Claim 31 is objected to because of the following informalities:  In line 2, please replace “moulded” with “molded” (two occurrences).

Claim 31 is objected to because of the following informalities:  One may obviate superfluous and verbose language by claiming an injection molded cup or tub produced from a polypropylene according to claim 17.

Claim 32 is objected to because of the following informalities:  In line 1, please replace “propylene” with “polypropylene”.

Claim 32 is objected to because of the following informalities:  In line 2, please replace “moulded” with “molded”.

Claim 32 is objected to because of the following informalities:  In line 2, please insert “injection-molded” prior to “article”.  


Claim 32 is objected to because of the following informalities:  One may obviate superfluous and verbose language by claiming an injection molded automobile part produced from the polypropylene composition according to claim 28.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 30 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim provides for “use” a polypropylene, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  


Conclusion
The present invention is drawn to a polypropylene wherein (i) a percentage of 2,1-insertions, relative to a total number of propylene units in a polymer chain is at least 0.2 %, (ii) a melting temperature Tm ranges from 140 ºC to 160 ºC, (iii) a ratio of frequencies at fixed modulus of 1000 Pa for storage shear modulus (G′) and loss shear modulus (G″) is greater than 4.7, (iv) Carreau-Yasuda parameters 0, b, and  comply with a relationship,
 	2.18  – 1.715(b) 0.015 (ln 0)2 + 0.944(b)2 + 0.0149(ln 0)(ln ) + 0.0095(ln)2 > 1
(v) a molecular weight distribution is at least 2.5, and (vi) a number average molecular weight is at most 45 kg/mole.  
	Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and the accompanying PTO-892.  References listed in the PTO-892 have been cited to show the state of the art with respect to polypropylene polymer characterized by 2,1-insertions.  None of the references teaches the subject of instant claims.    
	Claims are not in condition for allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
March 22, 2021